Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. New tut at., § 58*—when granted because of inadequacy of verdict. Contrary to the common-law rule, under the modem rule a new trial may be awarded where the verdict is grossly inadequate for the same reasons as where the verdict is excessive. 2. Negligence, § 250*—when verdict is not against manifest weight of evidence. In an action to recover for personal injuries, evidence examined and held not to show that the verdict was manifestly against the weight thereof.